Citation Nr: 1517134	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  08-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for jaw pain.

4. Entitlement to service connection for night sweats.

5. Entitlement to service connection for chest pain.

6. Entitlement to service connection for right ankle disability.

7. Entitlement to service connection for left ankle disability.

8. Entitlement to service connection for left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 1994.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama.

The Veteran requested a hearing before a member of the Board.  He later cancelled
this hearing and has not requested another hearing on appeal.  Therefore, the Board will proceed with consideration of the claims without scheduling another hearing.  See 38 C.F.R. § 20.702(e).

In October 2013, the Board denied service connection for right knee disability and a right foot disability.  The remaining claims were remanded for additional development.  

In February 2014, the RO granted entitlement to service connection for PTSD, back disability, cervical spine disability, right shoulder disability, and left ear hearing loss.  

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The medical evidence does not indicate that the Veteran has tinnitus.

2. Temporomandibular joint pain (jaw pain) originated in military service.

3. The medical evidence does not indicate that the Veteran has night sweats attributable to a current disability that can be linked to his military service.

4. The medical evidence does not indicate that the Veteran has a muscle or chest disorder, to include complaints of chest pain.

5. The medical evidence does not indicate that right ankle strain had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.

6. The medical evidence does not indicate that left ankle strain had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.

7. The medical evidence does not indicate that a left knee disability had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service




CONCLUSIONS OF LAW

1. The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2. The criteria for an award of service connection for temporomandibular joint pain (jaw pain) have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

3. The criteria for an award of service connection for a current disability, other than prostatitis, that is attributable to night sweats, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

4. The criteria for an award of service connection for a muscle or chest disorder, including complaints of chest pain, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

5. The criteria for an award of service connection for right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

6. The criteria for an award of service connection for left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

7. The criteria for an award of service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a letter dated in October 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims decided herein that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

This matter was remanded by the Board in October 2013 in order to obtain any outstanding medical records identified by the Veteran and to provide VA examinations in connection with the Veteran's claims.  A letter was sent to the Veteran in November 2013, requesting information regarding additional relevant medical records.  No response was received.  Updated VA treatment were associated with the claims file and multiple responsive VA examinations in connection with the Veteran's claims were conducted in December 2013 and July 2014.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Board observes that the Veteran received treatment in service for
reported symptoms involving the left knee, ankles, chest, night sweats, jaw pain, and hearing loss.  Furthermore, the Board notes that the Veteran is competent to report his symptoms and treatment.  

In regards to the Veteran's complaints involving the ankles, service treatment records show that, in April 1980, he complained of a knot on the left leg and left ankle as of the previous night with pain.  Examination showed a non-tender 1 inch diameter mass on the left ankle.  The assessment was past old scar tissue.  In November 1980, the Veteran complained of twisting the right ankle.  X-ray showed no evidence of fracture.  There was mild soft tissue swelling around the lateral malleolus.  A few days later the Veteran's inversion sprain was assessed at the Physical Therapy Clinic.  In March 1993, the Veteran complained of swollen ankle for one week with no pain.  The assessment was grade I right ankle sprain.  Retirement examination dated in November 1993 reflected normal clinical evaluation with no history for ankle disorder or injury.  

Service treatment records further reflect that the Veteran had left knee complaint of
pain; that he was seen on several occasions for chest pain, without injury to the chest; that he was seen for painful jaw in 1989 assessed as TMJ (temporomandibular jaw) pain; and history of hearing loss on retirement examination in November 1993. 

In order to determine whether the Veteran has disorders that had their onset in service, the Veteran was afforded a series of VA examinations.

VA examinations dated in December 2013, May 2014, and July 2014, were conducted in connection with the Veteran's claims.  The examiners indicated that the Veteran's claims file was available and reviewed in connection with the examinations and reports.  

With respect to the claim for tinnitus, the December 2013 VA audiological examiner found that the Veteran did not have a diagnosis of tinnitus.  This was based on the Veteran's report of no recurrent tinnitus.

With respect to the claim for temporomandibular joint disorder, the December 2013 examiner, the December 2013 VA examiner diagnosed the Veteran as having this condition.  The examiner noted by way of history that, while in service in 1987, the Veteran's joint started popping on opening wide. He indicated that there was no pain involved, that the Veteran did brux at night.  The examiner indicated that the popping of TMJ on opening wide was more than likely due to bruxing.  Further opinion set out in a July 2014 examination indicated that the Veteran's TMJ started popping while in service in 1986.  No treatment was done while in service.  The examiner stated that the Veteran bruxes and clinches at night and that the jaw pops when opening wide or chewing hard food.  The examiner reiterated that the Veteran has popping of TMJ when opening wide.  He indicated that nighttime bruxing and clinching is more than likely the cause of this problem.

The Veteran's claim for night sweats was addressed in a May 2014 VA examination.  The examiner did not diagnose a current condition attributable to the Veteran's complaints of night sweats.  In this regard, the examiner stated that, in dealing with night sweats, it must first be noted that "night sweats" are a symptom, not a diagnosable condition. The Veteran underwent evaluation for "night sweats" in Panama in 1989 with a full and thorough evaluation done without identification of an inciting illness, infection, condition or source of the reported night sweats. This was the only instance in-service where the Veteran complained of this particular symptom. The examiner noted that the Veteran and his wife reported recurrence of "night sweats" a few years ago and they have been a persistent problem. The Veteran again underwent a thorough evaluation of lab testing and x-rays, with subclinical infection in the prostate being identified as the only identifiable source for his complaints. The Veteran then had repeated issues with prostatitis over the same time period of the night sweats. He had to have recurrent antibiotic treatments for prostatitis, most recently with Augmentin in 2013 followed by two courses of Septra in 2013 as well. The Veteran continued to remain symptomatic from a prostate perspective with ongoing evidence of prostatitis with frequent nocturia, occasional dysuria without relief from Terazosin.  The examiner concluded by stating that, given that subclinical prostatitis has been identified as the probable current cause of his night sweats, it is less likely than not that the Veteran's prostatitis is related to his military service. While he did have genitourinary surgery with a bilateral varicocele surgery in 1991 and a hernia repair in 1993, the prostate examination was specifically noted as normal on his consult to urology in 1993. He had no complaints or evidence of prostate symptoms and/or prostatitis and no complaints of night sweats in the time period of his urological treatments in 1991 and 1993. There is nothing to link his night sweats in service which were a short-term life event in 1989 without any evidence of chronicity after his evaluation in 1989.

With respect to the issue of chest pain, the December 2013 examiner found no diagnosed disorder related to the this claim. The examiner noted that the Veteran specifically denied any problems with his chest.  While the Veteran was seen multiple times in the military for non-specific/non-cardiac chest pains which were diagnosed at times as possible muscle strain in the chest, the examinations never showed objective evidence to support any pathology in the muscles of the chest. Furthermore, the examiner noted that the Veteran denied any ongoing issues with chest pain or symptoms since military service.  A review of service treatment records and available medical treatment records after the military showed no complaints of muscular chest pain or chest pain after military service.  The examiner concluded that the Veteran has no diagnosed muscular condition of the chest and denies any chest pain.

The Veteran was afforded December 2013 VA examinations in connection with his ankles and left knee.  The ankle examiner diagnosed bilateral ankle sprain.  The Veteran reported that he initially sprained his right ankle while playing basketball. He was treated with Ace compression and Motrin. He reinjured his right ankle while road marching 6 months later, and was treated with icing, Ace compression, and light duty. Veteran relates he reinjured his right ankle 1 month later while running during PT. Veteran relates he was treated with Ace compression and light duty.  In a May 2014 examination report, the ankle conditions were found to be less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The examiner opined that, while the Veteran did have isolated ankle injuries during military service, he did not have a pattern or evidence of a chronic ankle disability. The Veteran's acute injuries were treated and improved the symptoms without evidence of sequelae making the Veteran's ankle injuries during military service "life events." The service treatment records further show normal lower extremity examination without ankle abnormality on his retirement physical.

The knee examiner in December 2013, diagnosed left knee strain, degenerative joint disease, patellar chondromalcia, and patellar tendonitis.  The Veteran reported an  injury to the left knee in service when he was doing PT and stepped on something while running "spraining" the knee. The Veteran reported recurring left knee problems and symptoms since then. He also reported intermittent pain and that the left knee feels like it "gives out" on him. The Veteran reported that the knee can also just start aching for no reason the Veteran can identify.  After examination, the examiner found that the Veteran's diagnosed left knee conditions were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's current examination and x-ray findings show evidence of patellar tendonitis/patellar chondromalacia which does not correspond to the location/type of the left knee pain which is described in service, which makes it less likely than not that the Veteran's current left knee conditions are the result of his left knee injury and left knee complaints in service.  The examiner found that the Veteran's current conditions involve the anterior portion of the knee including the patella (kneecap). The areas affected by the left knee pain and the injury in service did not involve this location. In April 1981, the Veteran had documented tenderness in the "LCL" which is the lateral (outside) collateral ligament. In October 1984, the Veteran had a left knee injury and abnormal left knee x-ray showing injury to the left knee medial (inside)
tibial condyle.  The examiner found that neither of these injuries/conditions correspond to the current location of the left knee pain or conditions and, less likely than not, have any causal effect on the current left knee conditions (DJD, Chondromalacia patella, patellar tendonitis).

A review of the Veteran's outpatient treatment records was also undertaken.  This review did not indicate findings or opinions contrary to those of the VA examination reports noted above.

Based on the foregoing, the Board finds that service connection is not warranted for tinnitus, night sweats, complaint of muscle or chest pain, right and left ankle disabilities, and a left knee disability.  The medical evidence in this case indicates that the Veteran does not have current disorders related to tinnitus, night sweats, or muscle/chest pain.  Here, the Board notes that the examiner did indicate that night sweats were related to a current prostate condition, but that this condition was not related to military service.  As there is no current disability associated with these claims, service connection cannot be awarded.  In this regard, the Board notes that the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In addition, while the Veteran has been diagnosed with current bilateral ankle disabilities and left knee conditions, the examiners that have examined the Veteran and his claims file have concluded that these disorders are not likely related to military service.  

Finally, the Board finds that doubt should be resolved in the Veteran's favor with respect to his claim of entitlement to service connection for temporomandibular joint disorder.  While the examiner was not precisely clear in his opinion, it was indicated that the Veteran's TMJ started popping while in service in 1986 and that the Veteran has popping of TMJ when opening wide.  He indicated that nighttime bruxing and clinching is more than likely the cause of this problem.  As such, it appears that the Veteran temporomandibular joint had its onset in service and, as such, service connection is warranted for this condition. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The examiners in this case reviewed the Veteran claims file and were apprised of the medical history and the Veteran's contentions regarding his claims.  After examination and review, the examiners provided a definite opinions supported by reasoned rationales.  As such, these opinions are highly probative.  

The Veteran has contended on his own behalf that his claimed conditions are related to his military service, including injuries and symptoms in service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has diagnosed disabilities that are related to military service are complex medical questions that are not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though arthritis is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  The Veteran's ankle conditions in service were indicated to be acute and resolved and the knee disability was found to be unrelated to complaints in service, as they involved different areas of the knee.  The current conditions were noted well after service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claims of entitlement to service connection for tinnitus, night sweats, chest pain, bilateral ankle disorders, and a left knee conditions.  As such, the preponderance of the evidence is against service connection for these conditions.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  On the other hand, with respect to the claim for temporomandibular joint, the medical evidence is in favor of the claim, and service connection is awarded for this condition.


ORDER

Service connection for tinnitus is denied.

Service connection for temporomandibular joint is granted.

Service connection for a current disability, other than prostatitis, that is attributable to complaints of night sweats, is denied.

Service connection for a disability productive of muscle/chest pain is denied.

Service connection for left ankle strain is denied.

Service connection for right ankle strain is denied.

Service connection for a left knee disability, to include left knee strain, degenerative joint disease, patellar chondromalcia, and patellar tendonitis, is denied.


REMAND

The Veteran was afforded a VA examination in connection with his claim for right ear hearing loss dated in December 2013.  The Veteran was diagnosed with right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  However, the examiner denied entitlement to service connection based in part on the findings of a 2006 report, Noise and Military Service-Implications for Hearing Loss and Tinnitus, in which the IOM stated that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that
noise exposure.  ... [and, as such] it is unlikely that such delayed effects occur."  The examiner found that the Veteran's last exam in service indicated that there had been no clinically significant right ear increase in thresholds for frequencies most commonly affected by noise exposure compared to the first exam in service.  While reports of specific military related noise exposure and/or reports of any continuation of difficulties with hearing since service would be considered in formulating an opinion regarding current hearing loss, there was a lack of objective evidence of permanent noise-induced right ear loss of hearing over time in service based on frequency specific audiological testing during time in service.  Given these factors, the examiner found that it can be stated that the Veteran's current right ear hearing loss was less likely as not due to noise exposure in the military.  

In this case, the Board notes that the laws and regulations applicable to the Veteran's claim do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  In this case, the examiner denied service connection based on hearing loss readings in service and does not appear to have taken into consideration post-service worsening and the Veteran's lay statements regarding his condition.  As such, this matter is remanded for further opinion.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Upon remand, the Veteran should be afforded an opportunity to submit additional relevant medical records.  Updated VA records should also be obtained.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Forward the Veteran claims file to an appropriate examiner for additional opinion regarding whether the Veteran diagnosed right ear hearing loss was a result of military service, including acoustic trauma in service.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  

Please state, regardless of whether there was a lack of objective evidence of permanent noise-induced right ear loss of hearing over time in service, was the Veteran's currently diagnosed right ear hearing loss caused by military noise exposure.  Please note that the laws and regulations applicable to the Veteran's claim do not require in-service complaints of or treatment for hearing loss in order to establish service connection as long as there is evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Readjudicate the remaining issue on appeal.  The Veteran should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


